Title: Nicholas P. Trist to James Madison, December 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                [1830-1832]
                            
                        
                        
                        Under this cover is the speech of Genl. H. which you will oblige me by returning when you have done with it.
                            The particular part in question is in the appendix, p. 44. The consideration I have again bestowed on the subject confirms
                            me in the conviction that it may, without difficulty, be placed in its true light. One of the passengers in the stage
                            obtained at the Ct. House an orange Press, in which were the proceedings of the anti Tariff
                            meeting. If you have read them, you will have noticed the resolution in which "to pay the debts & provide for the
                            general welfare" is referred to, as one of the powers expressly given by the Constitution! And
                            this too, by the jealous guardians of the Republican creed!—As a companion to Genl. H’s speech, I send a Palmetto Battery, as I found it on the President’s table. It will give you an idea of the
                            spirit that prevails in that quarter.
                        Previously to my trip J. had been writing some remarks on Mr. Adams’s oration, in one of the notes to which I
                            ventured to criticise a passage in your letter to Mr. Everett. I did not know that you did not receive the Globe,
                            & therefore did not send you a copy, which I will do. The remarks are not yet completed.
                        Mrs. Cutts will have given you the details of our safe & pleasant journey With affectionate
                            salutations for Mrs Madison & yourself & friendly compliments for Mr. Todd
                        
                        
                            
                                N. P. T.
                            
                        
                    